DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 
Status of Claims
	Claims 15-18, 20-21, 23, 26, and 28 are examined in this office action of which claim 19 was canceled and claims 15, 18, and 20 were amended in the reply dated 5/20/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028703 A1 of Xu in view of US 2014/0159266 A1 of Bamberg with evidentiary reference to Merriam-Webster’s online dictionary definition of resonance curve hereinafter Merriam. 
As to claims 15-17, Xu discloses that workpieces can develop defects during fabrication and to limit waste, additive manufacturing workpieces are inspected in-situ during production, in real time (Xu, paragraph [0009]), meeting the limitation of testing a component to be additively produced. Xu discloses using an active sensor disposed to “ping” workpiece and sense resonant frequency from resulting vibration (Xu, paragraph [0015]; see also Fig 1); as Xu discloses pinging the workpiece and thereby causing vibration, the meets the claim limitation of mechanically exciting at least one additively constructed layer of the component during additive production as well as measuring a mechanical response signal of the component. As the workpiece (24) is attached to the platform (22) (Xu, Fig. 1) this mechanical excitation would also excite the component substrate i.e. platform, thereby meeting the claim limitation. Further, by disclosing sensing vibrations, this meets the limitations of claims 16 and 17 where a vibration test is used.
Xu discloses where the component is a gas turbine engine workpiece (Xu, paragraph [0001]). Xu discloses determining a first resonant frequency of an unflawed reference workpiece at a first partial stage of completion; fabricating a production workpiece to the first partial stage of completion via additive manufacture; sensing a second resonant frequency of the production workpiece in-situ at the first partial stage of completion, during the fabricating; analyzing the workpiece for flaws based on comparison of the first and second resonant frequencies; and providing an output indicative of production workpiece condition, based on the analysis (Xu, claim 1; see also Xu Fig 2). As Xu discloses carrying out this iterative comparison until the fabrication is complete (Xu, Fig. 2), at least the last layer would be using the resonant frequency of the component, thereby meeting the claim limitations. Further, as Xu discloses that it is providing an output indicative of production workpiece condition, based on the analysis, this meets the claim limitation of providing a warning as by giving this information, the operator is warned about potential problems with the part. As this is done for all data points, Xu will display the data when the value lies outside the predetermined tolerance range, meeting the claim limitations. 
Xu discloses that these reference frequencies corresponding to each stage of completion of the workpiece can also be determined by using a computer model to determine the resonant frequencies of a simulated reference workpiece (Xu, paragraph [0017]), meeting the limitation of where a simulated or computed value of the characteristic frequency spectrum is used. Xu discloses prematurely terminating fabrication of the production in response to substantial deviation of the second resonant frequency from the first resonant frequency (Xu, claim 2; Fig 2), meeting the limitation of terminating the additive production of the component when a difference between the mechanical response signal and the simulated or computed value lies outside the predetermined tolerance range.
Xu meets the limitation of using the resonance curve of the component as the characteristic frequency spectrum of the component as Xu discloses using an active sensor to detect the resonant frequency of the component (Xu, paragraph [0015]; see also Fig 1) and Xu discloses using the reference frequencies corresponding to each stage of completion of the workpiece (Xu, paragraph [0017], emphasis added), Xu is disclosing exciting the material using a resonance curve of the component as the resonance curve is a curve whose abscissas are frequencies lying near to and on both sides of the natural frequency of a vibrating system and whose ordinates are the corresponding amplitudes of the near-resonant vibrations (Merriam, definition of resonance curve). Thus by exciting the component to produce the resonant frequencies, the resonance curve of the component is being used for the mechanical excitation.
Xu discloses that the powder material it uses to form its parts can be a superalloy powder (Xu, paragraph [0012]), meeting the limitation of where the component comprises a super alloy.
However Xu does not explicitly disclose where a mechanical response signal is compared to the signal of at least one previously additively constructed layer of the component.
Bamberg relates to generative production of a component (Bamberg, paragraph [0001]) and non-destructive process control during generative construction (Bamberg, paragraph [0003]). Bamberg teaches generative production of a component by applying material layers having constant thickness (Bamberg, paragraph [0006]). Bamberg teaches that after the layer is solidified, an eddy-current scan of the solidified region is generated, whereby a scanning depth corresponds to a multiple of the layer thickness (Bamberg, paragraph [0006]). Bamberg teaches that a material characterization of the solidified region is determined, taking into consideration a preceding eddy-current scan of solidified regions of lower-lying material layers (Bamberg, paragraph [0006], emphasis added). Bamberg teaches that analyses of the 3D eddy-current scan data relative to material characterizations between adjacent material layers and within the individual material layers are preferably carried out for determining texture and for ascertaining internal stresses of the component (Bamberg, paragraph [0044], emphasis added). Bamberg teaches that this allows the component to be characterized completely through its entire volume, material layer by material layer and upon completion of the component this gives a complete high-resolution, 3-dimensional “x-ray exam” and material characterization of the entire component (Bamberg, paragraph [0007]).
As both Xu and Bamberg relate to additive manufacturing and detecting defects during the layer-by-layer production during additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the layer-by-layer scanning and comparison to lower-lying material layers as taught by Bamberg to the method of additive manufacturing disclosed by Xu thereby allowing the component to be characterized completely through its entire volume, material layer by material layer and upon completion of the component this gives a complete high-resolution, 3-dimensional “x-ray exam” and material characterization of the entire component (Bamberg, paragraph [0007]) and allow for ascertaining internal stresses of the component (Bamberg, paragraph [0044]). This would also constitute combining prior art elements according to known methods to yield predictable results, see MPEP § 2141(III).
As Xu already discloses providing an output indicative of production workpiece condition, based on the analysis (Xu, claim 1; see also Xu Fig 2), as well as prematurely terminating fabrication of the production in response to substantial deviation of the second resonant frequency from the first resonant frequency (Xu, claim 2; Fig 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the results or terminate the production of the component based on the data from the previously constructed layer as Xu already discloses displaying as warning or stopping production based upon comparison to a previously made part. 
While Xu does not explicitly state that a warning range as well as a predetermined tolerance range exists and that termination of production of the part occurs when the mechanical response signal is outside both of these ranges, Xu discloses providing an output indicative of production workpiece condition, based on the analysis (Xu, claim 1; see also Xu Fig 2) i.e. Xu is disclosing a warning range and Xu discloses prematurely terminating fabrication of the production in response to substantial deviation of the second resonant frequency from the first resonant frequency (Xu, claim 2; Fig 2), when they differ by 10% or more (Xu, claim 3), thus Xu is disclosing a range outside which production is terminated. So the difference between the claims and Xu’s disclosure is a predetermined tolerance range for the mechanical response signal that triggers neither a warning nor termination of the part, where the responses from the part in production are so “good” there is not a need to inform the operator. However, by not providing a “warning” to the operator, a person of ordinary skill understands that this data in the claimed invention is being provided such that the part is being successfully made. This is identical to the disclosure in Xu, where by disclosing the data in all situations, an operator will know when the part is “good” when there is a “warning” and when the part is so outside the ideal part that it is terminated. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a tolerance range where warnings are not applied and terminate the building of the part outside when the response signal falls outside this tolerance range as well as termination range of 10% or more, thereby providing the same information to the operator, namely informing when the part is good (when the response signal is inside the predetermined tolerance range), when the part is trending towards flaws (when the response signal differs by less than 10%), and terminating the part (when the response signal differs by more than 10%). 

As to claim 18, Xu discloses terminating fabrication of the production in response to a substantial deviation of the second resonant frequency from the first frequency (Xu, claim 2), when they differ by 10% or more (Xu, claim 3). Thus Xu is disclosing that there is a flaw when the detected resonance curve differs by 10% or more (the predetermined tolerance range) and thereby Xu meets the claim limitations. 

As to claim 20, Xu discloses continuing fabrication if the resonant frequency matches the corresponding reference frequency (Xu, Fig 2). 

As to claim 21, Xu discloses that workpieces are constructed via iterative layer deposition (Xu, paragraph [0005]; as these are workpieces – gas turbine engine parts --  constructed iteratively there must be solidification to form a finished part). Xu discloses that the sensor can sense resonant frequency periodically, or in response to signal requests from controller and the sensor provides controller with real-time values of the resonant frequency of workpiece, during fabrication (Xu, paragraph [0015], emphasis added). As Xu discloses obtaining real-time values of resonant frequency during fabrication, Xu discloses where the mechanical excitation is carried out during solidification of the individual layers of the component. 

As to claim 23, Xu discloses using DMLS as well as selective laser sintering (SLS) apparatus) or electron beam machining tools (e.g. electron beam melting (EBM) or electron beam wire (EBW) apparatus) (Xu, paragraph [0013]).

As to claim 26, Xu discloses the system is for the fabrication of workpieces such as gas turbine engine blades, vanes, and air seals (Xu, paragraph [0011]). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028703 A1 of Xu and US 2014/0159266 A1 of Bamberg with evidentiary reference to Merriam-Webster’s online dictionary definition of resonance curve hereinafter Merriam  as applied to claim 15 above, and further in view of US 2015/0060403 A1 of Carter.
As to claim 28, while Xu discloses that the powder material it uses to form its parts can be a superalloy powder (Xu, paragraph [0012]), Xu does not explicitly disclose where the superalloy comprises a nickel or cobalt based superalloy. 
Carter relates to methods for additively manufacturing components of gas turbine engines (Carter, paragraph [0001]). Carter teaches that cobalt and nickel-based superalloys are most often used to fabricate gas turbine components (Carter, paragraph [0026]). Carter teaches that these superalloys have the high strength required for long periods of service at the high temperatures characteristic of turbine operation (Carter, paragraph [0026]).
As Xu and Carter both relate to additive manufacturing of gas turbine parts it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cobalt and nickel-based superalloys as taught by Carter into the method for making a turbine part additively as disclosed in Xu thereby producing parts which have the high strength required for long periods of service at the high temperatures characteristic of turbine operation (Carter, paragraph [0026]).


Response to Arguments
	With respect to the 103 rejection applicant argues that Xu’s use of reference frequencies corresponding to each stage of completion of the workpiece is not equivalent to Applicant’s claimed feature of using the resonance curve of the finished component (Applicant’s remarks, pg. 2, last paragraph). 
	First, as Xu discloses that the frequency used relates to the frequency that is resonant with a partially completed portion of the part, and as this portion is made of the same material with the same design as the overall part, this frequency would be expected to the same or similar to the resonant frequency of the finished part.
	Further, claim 15 merely requires “mechanically exciting at least one additively constructed layer” (emphasis added) with the resonance curve of the component. As Xu discloses carrying out checking each layer until the part is complete (Xu, Fig. 2), the final layer of the part would be checked using the resonance curve of the part, thus meeting the claim limitations.

	Applicant also argues that after amending claim 15, the independent claim now requires two tolerance ranges, a first comparison warning range and a first comparison tolerance range (Applicant’s remarks, pg. 3, last paragraph). Applicant argues that the instant claims now require a warning if the mechanical response signal lies outside the first comparison warning range and termination of the part is carried out if the signal is outside both ranges (Applicant’s remarks, pg. 3 last paragraph through pg. 4 first paragraph). Applicant argues that in contrast, Xu does not teach two tolerance ranges and no warning is given if Xu’s mechanical response signal lies outside a first comparison warning range (Applicant’s remarks, pg. 4, second paragraph).
	However, as noted in the rejection of claim 15 above, Xu displays the results of the response signal in comparison to the calculated signal (Xu, claim 1). By providing an output indicative of the workpiece condition, this provides a warning to the operator. Thus Xu has a range of signals where warnings are provided as well as a range beyond which production of the part is terminated (Xu, claim 3). The difference between Xu and the instant claims is the claimed first comparison tolerance range is where the result of the mechanical response signal is so close to the desired result that no warning is given to the operator. This difference does not result in the operator receiving different information about the part being built, nor does it result in a difference in the part being manufactured. The operator would know with the instant claimed invention whether the part was good, whether the part was having minor faults resulting in a warning, or whether the part was so flawed as to need termination of the process. This is the same information that an operator of the Xu process would have at hand. Thus, the instant claimed invention presents an operator with a difference in the presentation of the information, but not a difference in the kind of information presented. As the same information is being presented to the operator, and more importantly the method of making the part would be identical, it would have been obvious to a person having ordinary skill in the art to have a first comparison predetermined tolerance range where the part is “good” and no warning is necessary rather than give the operator the exact data which would tell the operator the exact same information.
	Applicant’s splitting of the data about the part in production into two ranges, one for good with no warning, one with flaws where a warning is given, does not provide a patentable distinction from the art with already discloses providing all of this data to an operator. Therefore the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                          


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733